            Case 2:20-cv-01565-RAJ-MLP Document 9 Filed 12/28/20 Page 1 of 3




 1                                                                 Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
      J.C.R.S.,                                        CASE NO. C20-1565-RAJ-MLP
10
11                         Plaintiff.                  STIPULATION AND ORDER TO
                                                       EXTEND DEADLINES
12
                           v.
13                                                     Noted for December 22, 2020
       WILLIAM BARR, et al.,
14
15                         Defendants.
16
17                                           Stipulation
18          Attorneys from the United States Attorney’s Office for the District of Oregon will be
19
     entering appearances on behalf of Defendants in this action. The United States Attorney’s
20
     Office for the Western District of Washington will be withdrawing from representation of
21
22 Defendants in this case.
23
            Accordingly, in order to provide new counsel for Defendants time to prepare their
24
     defense in this matter, the parties jointly respectfully request a 60-day extension of all initial
25
26 scheduling deadlines, Dkt No. 7, and the deadline for filing of Defendants’ Response to the
27
     Complaint, presently due on December 28, 2020.
28

      STIPULATION AND ORDER TO EXTEND DEADLINES- 1                           UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVENUE, SUITE 700
      Case No. C20-1565-RAJ-MLP
                                                                              TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
          Case 2:20-cv-01565-RAJ-MLP Document 9 Filed 12/28/20 Page 2 of 3




1         The current and proposed deadlines are as follows:
2
                    Deadline              Current Date               Proposed Date
3
          FRCP 26(f) Conference        December 9, 2020        February 8, 2021
4
5         Initial Disclosures          December 23, 2020   February 22, 2021

6         Joint Status Report and      December 30, 2020   March 1, 2021
          Discovery Plan
7
          Response to Petition         December 28, 2020   February 26, 2021
8
9
          Respectfully submitted and presented this 22nd day of December, 2020.
10
11
                                                  Respectfully submitted,
12
13       /s/ Katherine H. Rich                    BRIAN T. MORAN
         Katherine H. Rich, WSBA # 46881          United States Attorney
14
         Rich Immigration PC
15       1207 N 200th St. Suite 214B
         Shoreline, WA 98133                      /s/ Patricia D. Gugin
16
         Phone (206) 853-4037                     PATRICIA D. GUGIN, WSBA #43458
17       E-mail:                                  Assistant United States Attorney
         Katherine@richimmigration.com            United States Attorney’s Office
18
                                                  1201 Pacific Avenue, Suite 700
19       Attorney for Plaintiff                   Tacoma, Washington 98402
                                                  Phone: 253-428-3832
20
                                                  Fax:     253-428-3826
21                                                E-mail: pat.gugin@usdoj.gov
22                                                Attorneys for Defendants
23
24
                                            ORDER
25
          IT IS SO ORDERED.
26
27
28

     STIPULATION AND ORDER TO EXTEND DEADLINES- 2                        UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     Case No. C20-1565-RAJ-MLP
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
          Case 2:20-cv-01565-RAJ-MLP Document 9 Filed 12/28/20 Page 3 of 3




1         Dated this 28th day of December, 2020.

                                                   A
2
3
                                                   MICHELLE L. PETERSON
4                                                  United States Magistrate Judge
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER TO EXTEND DEADLINES- 3                     UNITED STATES ATTORNEY
                                                                      1201 PACIFIC AVENUE, SUITE 700
     Case No. C20-1565-RAJ-MLP
                                                                       TACOMA, WASHINGTON 98402
                                                                              (253) 428-3800
